DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Oh et al.(USPubN 2017/0265016)) does not disclose, with respect to claim 1, capturing video and audio of a scene, wherein the video and audio are simultaneously captured at a capture location; for each of one or more sound sources in the captured audio, isolating the sound source and identifying a direction of arrival of the sound source with respect to the capture location; identifying one or more visual objects in the captured video; associating one of the isolated sound sources with one of the identified visual objects; isolating continuously a sound produced by the sound source associated with the one or more visual objects as the visual object first moves towards then away from a relative position of a user; playing the captured video and audio; receiving an input identifying one of the isolated sound sources during the playing of the captured video and audio, wherein the input includes a command; responsive to receiving the input, modifying an attribute of the playing of the identified isolated sound source, modifying the attribute including changing pitch of the continuously isolated sound source as the visual object first moves towards then away from the relative position of the user to simulate a Doppler effect as claimed.  Rather, Oh et al. discloses adjusting a location of an audio object in correspondence to a location of a visual object. The audio signal processing apparatus includes a matching unit configured to select an audio object corresponding to a visual object extracted from a video signal among at least one audio object extracted from an audio signal, a location adjusting unit configured to adjust a location of a sound image of the audio signal based on a location of the selected audio object and a location of a visual object corresponding to the selected audio, and an output unit configured to output an audio signal whose the location of the sound image is adjusted.  The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1, 2, 5-9, 12, 13, 15, 16, and 19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484